Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
Some of the previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous specification objection(s) has/have been addressed and is/are withdrawn.
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
(see claim 4) the claimed configuration with a second connector joining at least one of piping, composite coiled tubing, or metallic coiled tubing;
(see claim 5) the claimed configuration with a second connector joining at least one of piping, composite coiled tubing, or metallic coiled tubing;
(see claim 6) piping (there appears to be a discrepancy or inconsistency in the claims because independent claim 1 appears to be directed to species Fig. 3 instead of species Fig. 2, but the piping is only shown in Figure 2);
(see claim 7) piping (there appears to be a discrepancy or inconsistency in the claims because independent claim 1 appears to be directed to species Fig. 3 instead of species Fig. 2, but the piping is only shown in Figure 2);
(see claim 13) the claimed configuration with a second connector joining at least one of piping, composite coiled tubing, or metallic coiled tubing;
(see claim 14) the claimed configuration with a second connector joining at least one of piping, composite coiled tubing, or metallic coiled tubing;
(see claim 15) a tool string (it is suggested to assign a reference numeral to the “tool string”);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19 at line 3, it is not clear if the “a connector” is the same or different from the connector in parent claim 15. For examination purposes, examiner assumes it refers to the same connector.
Regarding claim 21, it is not clear which claim it depends on since it appears to be written as a dependent claim but it does not identify the parent claim. For examination purposes, examiner assumes, examiner assumes that claim 21 depends on claim 1 per the applicant's representative instruction (see attached interview summary).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 8, 11-12, 15, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isennock et al. US6264244 in view of Douglas US3861471.
Regarding independent claim 1, Isennock discloses, in Figures 1-4,
A hybrid coiled tubing system (Isennock; Fig. 3) comprising:
a composite coiled tubing (Isennock; Fig. 3; composite coiled tubing 15); 
a metallic coiled tubing (Isennock; steel tubing/piping is not shown but is described in reference to Fig. 3; col. 6:38-42 steel tubing is connected to adapter 220 from above; see labeled figure 3 below for “metallic steel tubing/piping” which shows how the steel tubing would connect to the upper end of adapter 220);
a connector joining the composite coiled tubing and the metallic coiled tubing (Isennock; Fig. 3; the assembly of adapter 220 and upper end connector 10; see labeled figure 3 below for “connector”), the connector directly coupled to the composite coiled tubing via a connection (Isennock; Fig. 2B-3; the upper/uphole end connector 10 of the two end connectors 10 shown in Fig. 2B-3 with threaded section 66 at joint 130) and directly coupled to the metallic coiled tubing via a connection (Isennock; Fig. 3; the connection at the upper end of adapter 220; col. 6:38-42 steel tubing is connected to adapter 220 from above; see labeled figure 3 below).

    PNG
    media_image1.png
    442
    753
    media_image1.png
    Greyscale

While Isennock discloses the two connections as described above, Isennock is silent on the type of connection between tubulars in which the connections are a swaged connection; a swaged, threaded, welded, or flanged connection.
Douglas teaches a swaged connection (Douglas; col. 3:37-39 swaging connection); a swaged, threaded, welded, or flanged connection (Douglas; col. 3:37-39 swaging connection).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute each connection as taught by Isennock with the swaged connection as taught by Douglas since Douglas teaches that  a tubing connected with another component can be accomplished with a swaged connection between the tubing and the corresponding component as an alternative design choice to yield the predictable result of securing two structural elements together without undue experimentation, with a reasonable expectation of success, and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). One would be motivated to 

Regarding independent claim 8, Isennock discloses, in Figures 1-4,
A hybrid coiled tubing system (Isennock; Fig. 3) comprising:
a composite coiled tubing (Isennock; Fig. 3; composite coiled tubing 15);
a piping (Isennock; steel tubing/piping is not shown but is described in reference to Fig. 3; col. 6:38-42 steel tubing is connected to adapter 220 from above; see labeled figure 3 above for “metallic steel tubing/piping” which shows how the steel tubing would connect to the upper end of adapter 220); and
a composite coiled tubing connector  joining the composite coiled tubing and the piping (Isennock; Fig. 3; the assembly of adapter 220 and upper end connector 10; see labeled figure 3 below for “connector”), the connector directly coupled to the composite coiled tubing via a connection (Isennock; Fig. 2B-3; the upper/uphole end connector 10 of the two end connectors 10 shown in Fig. 2B-3 with threaded section 66 at joint 130) and directly coupled to the piping via a connection (Isennock; Fig. 3; the connection at the upper end of adapter 220; col. 6:38-42 steel tubing is connected to adapter 220 from above; see labeled figure 3 below).

    PNG
    media_image1.png
    442
    753
    media_image1.png
    Greyscale

While Isennock discloses the two connections as described above, Isennock is silent on the type of connection between tubulars in which the connections are a swaged connection; a swaged, threaded, welded, or flanged connection.
Douglas teaches a swaged connection (Douglas; col. 3:37-39 swaging connection); a swaged, threaded, welded, or flanged connection (Douglas; col. 3:37-39 swaging connection).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute each connection as taught by Isennock with the swaged connection as taught by Douglas since Douglas teaches a tubing connected with another component can be accomplished with a swaged connection between the tubing and the corresponding component as an alternative design choice to yield the predictable result of securing two structural elements together without undue experimentation, with a reasonable expectation of success, and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). One would be motivated to 

Regarding claim 11, Isennock in view of Douglas teaches the invention substantially as claimed as described above, and the piping (Isennock in view of Douglas’s piping is conventional steel piping; Isennock col. 6:38-42 steel tubing is connected to adapter 220 from above) comprising a steel material.
Isennock in view of Douglas does not specify wherein the piping material is composite.
However, in another portion of the disclosure, Isennock teaches that piping material can be a composite material for the purpose of providing corrosion resistance and for extending the service life when subjected to multiple plastic deformation bending cycles (Isennock; col. 4:3-11).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the piping material as taught by Isennock in view of Douglas to be composite material as taught by Isennock for the purpose of providing corrosion resistance and for extending the service life when subjected to multiple plastic deformation bending cycles (Isennock; col. 4:3-11).

Regarding claim 12, Isennock in view of Douglas teaches the invention substantially as claimed as described above, and the piping comprises steel piping (Isennock in view of Douglas’s piping is conventional steel piping; Isennock col. 6:38-42 steel tubing is connected to adapter 220 from above).

Regarding independent claim 15, Isennock discloses, in Figures 1-4,
A method of performing borehole servicing operations at a job site (Isennock; Fig. 3), the method comprising: 

performing servicing operations within the borehole (Isennock; col. 1:10-16 perform downhole operations such as “washing out sand bridges”).

    PNG
    media_image1.png
    442
    753
    media_image1.png
    Greyscale

While Isennock discloses the two connections as described above, Isennock is silent on the type of connection between tubulars in which the connections are a swaged connection; a swaged, threaded, welded, or flanged connection.
Douglas teaches a swaged connection (Douglas; col. 3:37-39 swaging connection); a swaged, threaded, welded, or flanged connection (Douglas; col. 3:37-39 swaging connection).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute each connection as taught by Isennock with the swaged connection as taught by Douglas since Douglas teaches a tubing connected with another component can be accomplished with a swaged connection between the tubing and the corresponding component as an alternative design choice to yield the predictable result of securing two structural elements together without undue experimentation, with a reasonable expectation of success, and with no unexpected results (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (MPEP 2143(I)(B)). One would be motivated to 

Regarding claims 18 and 21, Isennock in view of Douglas teaches the invention substantially as claimed as described above, and wherein running the tool string comprising the hybrid coiled tubing system into the borehole comprises unspooling the hybrid coiled tubing system from a reel (Isennock; Fig. 4; reel/drum 150);
wherein the hybrid coiled tubing system is spoolable on a reel (Isennock; Fig. 4; reel/drum 150).

Regarding claim 19, Isennock in view of Douglas teaches the invention substantially as claimed as described above, and wherein running the tool string comprising the hybrid coiled tubing system into the borehole comprises connecting the composite coiled tubing to the piping or the metallic coiled tubing via the connector (see 35 U.S.C. 112(b) assumption above) to make up the hybrid coiled tubing system at the job site (Isennock; Fig. 3).

Regarding claim 20, Isennock in view of Douglas teaches the invention substantially as claimed as described above, and wherein performing the servicing operations within the borehole comprises removing blockages and restrictions from within the borehole (Isennock; col. 1:10-16 perform downhole operations such as “washing out sand bridges”).

Claim(s) 4-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isennock et al. US6264244 in view of Douglas US3861471 as applied to claims 1 and 8 above, and further in view of Lindsay et al. US8978775 (cited in 09/17/19 IDS).
Regarding claims 4 and 13, Isennock in view of Douglas teaches the invention substantially as claimed as described above, and a second connector (Isennock; Fig. 3; the lower/downhole end connector 10 of the two end connectors 10 shown in Fig. 3; downhole equipment 215) that joins downhole equipment 215 to the tubing system.
Isennock in view of Douglas does not teach further comprising at least one of a piping, an additional composite coiled tubing, or an additional metallic coiled tubing that is joined to the composite coiled tubing via the second connector.
Lindsay teaches, in Figure 1, a wellbore servicing tubing system 100 and a work string 112 in which jointed tubing 20 or coiled tubing 80 may be located both uphole and downhole from an actuatable valve tool (AVT) 200 (Lindsay; col. 6:3-14).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the tubing system as taught by Isennock in view of Douglas to include an additional piping/tubing as taught by Lindsay for the purpose of adding additional length to the tubing system to reach deeper into the well to perform downhole operations such as “washing out sand bridges” (Isennock; col. 1:10-16). Doing so would yield additional piping/tubing joined to the composite coiled tubing via the second connector to form a continuous flow bore.

Regarding claims 5 and 14, Isennock in view of Douglas teaches the invention substantially as claimed as described above, and a second connector (Isennock; Fig. 3; the lower/downhole end connector 10 of the two end connectors 10 shown in Fig. 3; downhole equipment 215) that joins downhole equipment 215 to the tubing system.
Isennock in view of Douglas does not teach further comprising at least one of a piping, an additional composite coiled tubing, or an additional metallic coiled tubing that is joined to the metallic coiled tubing (for claim 5) or joined to the piping (for claim 14) via the second connector.
Lindsay teaches, in Figure 1, a wellbore servicing tubing system 100 and a work string 112 in which jointed tubing 20 or coiled tubing 80 may be located both uphole and downhole from an actuatable valve tool (AVT) 200 (Lindsay; col. 6:3-14).


Regarding claim 6, Isennock in view of Douglas teaches the invention substantially as claimed as described above, and the piping (Isennock in view of Douglas’s additional piping/tubing) comprising a material.
Isennock in view of Douglas does not specify wherein the piping material is composite.
However, in another portion of the disclosure, Isennock teaches that piping material can be a composite material for the purpose of providing corrosion resistance and for extending the service life when subjected to multiple plastic deformation bending cycles (Isennock; col. 4:3-11).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the piping material as taught by Isennock in view of Douglas to be composite material as taught by Isennock for the purpose of providing corrosion resistance and for extending the service life when subjected to multiple plastic deformation bending cycles (Isennock; col. 4:3-11).

Regarding claim 7, Isennock in view of Douglas teaches the invention substantially as claimed as described above, and the piping (Isennock in view of Douglas’s additional piping/tubing) comprising a material.
Isennock in view of Douglas does not specify wherein the piping material is steel.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the piping material as taught by Isennock in view of Douglas to be steel material as taught by Isennock for the purpose of providing sufficient tensile strength to support downhole operations (Isennock; col. 1:17-18 “useful in such downhole operations”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Thomeer US5828003 teaches that steel coiled tubing has a relatively higher stiffness/modulus compared to composite tubing and thus will be less susceptible to helical buckling and lockup issues when running a coiled tubing string into a wellbore (Thomeer; col. 12:59-67 to col. 13:1-3 helical buckling and lockup).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	08/03/21

/WASEEM MOORAD/            Supervisory Patent Examiner, Art Unit 3676